DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 12/16/2020. Claims 1-4-16 and 20 are pending 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-16,and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghani US 2002/0085029, and further in view of Rappaport US 2014/0344718.
Regarding claim 1, Ghani teaches an interactive broadcast management system including; a. an online interactive interface accessible by at least one user and a plurality of online participants; 
["The present invention provides a computer-based system for facilitating collaborative interactions via the Internet or an intranet. In particular, the present invention provides a presenter/participant interactive computer based educational and meeting system, coupled with the ability for direct consumer marketing. Using multiple computers the system allows a multiplicity of individuals to mimic a live classroom or meeting setting by providing various parallel features such as real time audio and visual capabilities, hand raising features, whispering features, attendance tracking, participant polling, hand-off capabilities, an interactive whiteboard, and a variety of other information and content sharing capabilities, all without downloading any software.;", ¶5]
b. a server having the necessary applications and databases for operating the system; 
["Server 140 is constructed of a variety of different applications including conversion engine 145 (developed in VC++), whiteboard application 150 (developed in Java), core engine 175 (developed in Java), audio/video media engine 170 (developed ATL in VC++), back-end application 185 (developed in JSP), and administrative application 190 (developed in JSP). Additionally, server 140 includes several different standard server technologies: web server 155 (which can be any commercially available web server application that provides web publishing functionality such as Java web server from Sun Microsystems or Apache-Tomcat servers), mail server 160 (which can be any commercially available mail server that provides SMTP mail functionality such as Internet Information Server from Microsoft), database 165 (which can be any specially configured commercial database product such as MS-SQL from Microsoft), and media server 195 (which can be any commercially available media server application that provides audio/video streaming functionality such as Media Streaming Server from Microsoft). ", ¶36]
c. at least one communication means being selectively connected between said user(s) and a selected one of said online participants(s);
["In order to control the collaboration process, all communications between presenter computer 100 and participant computers 120 are passed through and controlled by server 140. There are no direct communications between presenter computer 100 and participant computers 120. While only a single presenter computer 100 relative to multiple participant computers 120 is depicted in FIG. 1 to represent a single collaboration session, server 140 might be coupled to multiple presenter computers 100 since event server 140 can simultaneously process multiple collaboration sessions.  ", ¶71]
 d. at least one interactive tool for assessing the online participant to be selected for engaging by said user(s);
[" I On control A console 200a below hand-raised box 204, authorize and unauthorized buttons 216 and 218, respectively, are provided. Authorize button 216 allows a presenter to select one of the hand-raised persons to authorize him or her for speaking and using whiteboard 400. The name should be first selected from hand-raised box 204 before authorizing the participant. The name of the authorized participant appears in authorized box 208. ", ¶63]

 e. at least one feedback tool connected to the online interactive interface and accessible by the at least one user for monitoring online participants interaction with the other plurality of online participants(visually display messages sent between participants, ¶70); 
["["In order to track the sender of a whisper message, message sent by different participants are marked in different colors with the color corresponding to the color associated with the sender in audience box 202. This reminds the presenter and participants of a particular whispering person by identification with color. It should be noted that any user could whisper to any other user. ", ¶70]]
f. and at least one selection tool whereby the interactive broadcast management system provides an online control panel for managing and automating online participants interaction/relationships with a broadcaster and/or broadcasting channel(Fig.2 ¶89-93).
["Referring now to FIG. 2, the system's primary graphical user interface (GUI) for the presenter, presenter window 200, is shown. The presenter is the individual(s) who leads a meeting, instructs, or teaches a program for students or participants. Presenter window 200 is spatially divided into three console areas: control A console 200a, control B console 200b, and master communication console 200c. In general terms, control A console 200a contains controls for selecting and deselecting participants and files sent to those participants. Control B console 200b contains advertisement information and speech (Voice) controls. Master communication console 200c contains controls for the transmission and receipt of collaboration information between the presenter and participants. ", ¶58]

Ghani teaches wherein the system is linked in a networked environment in a manner designed to integrate users and online participants via online and standard communication methods.
["Participants are able to use live audio streaming in a variety of ways to more easily accommodate the equipment at their disposal. The functionality of the present invention enables voice over internet protocol (VOIP) to allow users to speak directly from one computer to another over the Internet. This allows voice communication even if the user has only one phone line. VoIP does require, however, that the user have a sound card, microphone and speakers. For users without a microphone and speakers, the system also has enabled audio functionality via telephone. This allows participants to speak through a standard telephone. Audio streaming operates from pc to pc and telephone to pc. ¶45]

Ghani does not teach wherein the system includes an automatic dynamic creation of groups of online participants to form or reform chat rooms based on any one or more of: a. the number of people joining a sub chat room; b. the amount of interaction of those people; and c. the range of opinions of those people; and as a result of one or more of those reviews an automatic change in: i. the size of the chat room; ii. ranking of people in that chat room iii. the number of people to be selected from each chat room to form a pool of engaging participants. Rapaport teaches a system of analysis and monitoring of trends in topical chat discussion web (based on the number of higher influence users participation(i.e. toucher of a topic) in chat discussion enhance/increase the weight of that user, ¶143) 
and as a result of one or more of those reviews an automatic change in: i. the size of the chat room; ii. ranking of people in that chat room iii. the number of people to be selected from each chat room to form a pool of engaging participants(based on the number of higher influence users participation(i.e. toucher of a topic) in chat discussion enhance/increase the weight of that user, ¶143). 

[" Basically, there are at least two kinds of `touching`, direct and indirect. When a STAN.sub.--3 user "touches" a node or subregion (e.g., a topic node (TN) or a topic region (TSR)) of a given, system-supported "space", that `touching` can add to a heat count associated with the node or subregion. The amount of "heat", its polarity (positive or negative), its decay rate and so on may depend on who the toucher(s) is/are, how many touchers there are, and on the intensity with which each toucher virtually "touches" that node or subregion (directly or indirectly). In one embodiment, when a node is simultaneously `touched` by many highly ranked users all at once (e.g., users of relatively high reputation and/or of relatively high credentials and/or of relatively high influencing capabilities), it becomes very "hot" as a result of enhanced heat weights given to such highly ranked users. ", ¶143]


It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Ghani with the topical analysis and tracking of chat discussions as taught by Rapaport . The reason for this modification would be to track the trends in chat discussions to make topic recommendations(¶146).
Regarding claim 4, Ghani does not teach wherein the system includes an automatic dynamic management of groups of online participants to form or reform chat rooms in real time based on any one or more of: a. the input rate of participants observed by detecting inputting (trends and activity in chat rooms are used to determine mergers or bifurcations(i.e. splitting ) of change sessions(i.e rooms) ¶330); 
and as a result of one or more of those reviews an automatic change in: i. the interaction rate of participants in a chat room to maintain active participants; ii. the size of the chat room; iii. the matching of participants by matching reading rate of participants to input rate of participants; iv. the expansion, contraction or merger of participants or content in chat rooms (trends and activity in chat rooms are used to determine mergers or bifurcations(i.e. splitting ) of change sessions(i.e rooms) ¶330),
["Such adaptive changes in topic space, including creation of new topic nodes and ever changing population concentrations (clusterings, see FIG. 4E) of forum participants at different topic nodes/subregions and drifting of chat rooms to new anchoring spots, or mergers or bifurcations of chat or other forum participation sessions, or mergers or bifurcations of topic nodes, all can be tracked to thereby generate velocity of change indication signals which indicate what is becoming more heated and what is cooling down within different regions of topic space. This is another set of parameter signals 155q fed into the heat parameters formulating module 160 from module 155. It is to be understood that although the description of FIG. 1F is directed to group `touchings` in topic space, it is within the contemplation of the present disclosure to use basically same machine operations for determining group heats cast on various points, nodes or subregions in other Cognitions-representing Spaces including for example, keyword space, URL space, semantically-clustered textual content space, social dynamics space and so on. Therefore time-varying group trends with regard to heats cast in other spaces and velocity of change of heats in those other spaces may also be tracked and used for spotting current and/or emerging trends in `touchings` behaviors by system users. Such data may be provided to authorized vendors for use in better servicing the customers of their respective business sectors and/or customers of different demographic characteristics. ", ¶331]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Ghani with the topical analysis and tracking of chat discussions as taught by Rapaport . The reason for this modification would be to track the trends in chat discussions to make topic recommendations(¶146).
Regarding claim 5, Ghani teaches wherein a first interactive tool is a topic enquiry tool which enables online participants to ascertain, create and or comment on information pertaining to a current topic being broadcast.
["FIGS. 17-19 illustrate an embodiment of a question submission/management control implemented via the event production user interface 120 and the viewer user interface 124. In operation, the viewers 110 may launch a question submission panel 1702 by selecting the question submission component 1110. As illustrated in FIG. 17, viewers 110 may insert a question into a text box 1704, select a target speaker 108 for the question (drop-down box 1706), and submit the question to the conferencing system 102 (button 1708).", ¶69]

Regarding claim 6, Ghani does not teach wherein a user can view what topics have been inquired and when the inquiry was made to determine which topics have been queried within specific time periods to gain information regarding opinion interaction of online participants. Rapaport teaches a system of analysis and monitoring of trends in topical chat discussion web conferences .Rappaport teaches wherein a user can view what topics have been inquired and when the inquiry was made to determine which topics have been queried 
["This can give a global indication of how `hot` each of the topic nodes is from the perspective of a collective community of users or specific groups of users. Unlike individualized heats, the detection that certain social entities (e.g., 431', 432'') are both crossing through a same topic node during a predetermined same time period may be an event that warrants adding even more heat (a higher heat score) to the shared topic node, particularly if one or more of the those social entities whose paths (e.g., 431a'', 432a'') cross through a same node (e.g., 416c) is predetermined to be influential or Tipping Point Persons (TPP's, e.g., 429) by the system. When a given topic node experiences plural crossings through it by `significant journeys` (e.g., 431a'', 432a'') of plural social entities (e.g., 431', 432'', 429) within a predetermined time duration (e.g., same week), then it may be of value to track the preceding steps that brought those respective social entities to a same hot node (e.g., 416c) and it may be of value to track the subsequent journey steps of the influential persons soon after they have touched on the shared hot node (e.g., 416c). This can provide other users with insights as to the thinking of the influential or early trailblazing persons as it relates to the topic of the shared hot node (e.g., 416c). In other words, what next topic node(s) do the influential or otherwise trail-blazing social entities (e.g., 431', 432'') associate with the topic(s) of the shared hot node (e.g., 416c)? ", -¶310]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Ghani with the topical analysis and tracking of chat discussions as taught by Rapaport . The reason for this modification would be to track the trends in chat discussions to make topic recommendations(¶146).
Regarding claim 7, Ghani teaches wherein a second interactive tool is a topic allocation tool which allows online participants to request topics to be broadcast(participant can pose questions such as requesting a particular topic to be discussed be the presenter, ¶87).
["First, if a participant would like to ask a question or take control of whiteboard 400, she must raise her hand using raise hand button 480. When the presenter is ready to share the controls, the presenter selects the participant's name from hand-raised box 204 and clicks authorize 216, or from hand-raisers list box 490 and clicks authorize button 492. The participant will then receive the controls causing an "audio active" message to appear in audio message bar 310 and microphone indicator 260 to appear on participant window 300 just above audio message bar 310. Additionally, message bar 310 indicating "audio active" will also appear on presenter window 200 as previously described. ", ¶87]
 
Regarding claim 9, Ghani teaches a third interactive tool as a limited sizing chat room tool which allows limited predefined number of online participants to engage in real time online conversations with each other for review by the broadcaster.
["Below send to group button 224 there is breakout session button 226. Clicking on this button will open up a dialog box to break the session into small groups of participants. ", ¶67]

Regarding claim 10, Ghani teaches where a fourth interactive tool is a selection tool which enables online participants to provide a feedback directed to another online participant's opinion or comment(participant can comment on the presenter to on the prior comments of another participant, ¶7).
[“This allows a presenter to present sessions, which mimic or parallel "live" sessions. In addition, participants are able to speak in order to ask questions, make comments, or provide additional information. ", ¶7]

Regarding claim 11, Ghani does not teach  where the fourth interactive tool includes an initial rating of the online participant's opinion or comment and the provided feedback directed to another online participant's opinion or comment is reflected in the participant's modified rating of opinion or comment wherein the development of the opinions is viewable of the number of people to be selected from each chat room to form a pool of engaging participants to provide the user with a range of modified ratings and therefore development of the topic and interaction of all online participants in that chat room. Rapaport teaches a system of analysis and monitoring of trends in topical chat discussion web conferences .Rappaport teaches where the fourth interactive tool includes an initial rating of the online participant's opinion or comment and the provided feedback directed to another online participant's opinion or comment is reflected in the participant's modified rating of opinion or comment wherein the development of the opinions is viewable of the number of people to be selected from each chat room to form a pool of (users can comment/vote on other user’s comments which is used to trends of topic discussed , ¶s 366, 311).

["A community board rooted in keyword space would then show "best of" comments or other user contributions that are made within-the-community where the "best of" items have been voted upon by users other than the contribution-originating users for promotion into that rooted community board of keyword space (e.g., 370). Similar community boards may be implemented in other system-maintained Cognitive Attention Receiving Spaces (CARS's; e.g., URL space, meta-tag space, context space, social dynamics space and so on). Topic space is easier to understand and hence it is used as the exemplary space. ", ¶366]
["In one embodiment, the presence of such relatively close and/or parallel journeys may be of interest to marketing people who are looking for trending patterns in topic space (or other Cognitive Attention Receiving Spaces) by persons fitting certain predetermined demographic attributes (e.g., age range, income range, etc.). Although the tracked relatively close and/or parallel journeys (e.g., 489a, 489b) do not lead the corresponding social entities (e.g., 431', 432'') into a same chat room (because, for example, they never touched on a same common topic node or they don't have similar chat co-compatibility profiles), the presence of the relatively close and/or parallel journeys through topic space (and/or through one or more other Cognitive Attention Receiving Spaces) may indicate that the demographically significant (e.g., representative) persons are thinking along similar lines and eventually trending towards certain topic nodes (or other types of points, nodes or subregions) of future interest.", ¶311]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Ghani with the topical analysis and tracking of chat discussions as taught by Rapaport . The reason for this modification would be to track the trends in chat discussions to make topic recommendations(¶146).
Regarding claim 12, Ghani does not teach further wherein the rating is provided by one or more of the following feedbacks from online participants in that group or by observers: a. Noteworthiness b. Categorization of opinion c. Agreement with opinion d. Change of opinion 
wherein the display of opinions or comments and related rating associated with an online participant is shown in the online interactive interface for use in broadcasting. Rapaport teaches 
wherein the display of opinions or comments and related rating associated with an online participant is shown in the online interactive interface for use in broadcasting.
(votes and other information that form the ranking of user comments are displayed on the subsidiary board of a graphical user interface, ¶357).
["Each subsidiary board 186, 187, etc. (only two shown) has a respective ranking column (e.g., 186b) for ranking the user contributions represented by arrayed items contained therein and a corresponding expansion tool (e.g., 186b+) for viewing and/or altering the method that has been pre-used by the system 410 for ranking the rank-wise shown items (e.g., comments, tweets or otherwise whole or abbreviated snippets of user-originated contributions of information). As in the case of promoting a posted item from backboard 187 to forefront board 186, the displayed rankings (186b) may be based on popularity of the on-board item (e.g., number of net positive votes exceeding a predetermined threshold crossing), on emotions running high and higher in a short time, and so on. When a user activates the ranking column expansion tool (e.g., 186b+), the user is automatically presented with an explanation of the currently displayed ranking system and with an option to ask for displaying of a differently sorted list based on a correspondingly different ranking system (e.g., show items ranked according to a `heat` formula rather than according to raw number of net positive votes). ", ¶3-57]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Ghani with the topical analysis and tracking of chat discussions as taught by Rapaport . The reason for this modification would be to track the trends in chat discussions to make topic recommendations(¶146).
Regarding claim 13, Ghani teaches wherein the communication can be made via the internet or any other standard communication means such as phone, email, digital telecommunication or the like.
["FIGS. 17-19 illustrate an embodiment of a question submission/management control implemented via the event production user interface 120 and the viewer user interface 124. In operation, the viewers 110 may launch a question submission panel 1702 by selecting the question submission component 1110. As illustrated in FIG. 17, viewers 110 may insert a question into a text box 1704, select a target speaker 108 for the question (drop-down box 1706), and submit the question to the conferencing system 102 (button 1708).", ¶69]

Regarding claim 14, Ghani teaches wherein a first feedback tool is a noteworthy tool which is adapted to run at least one poll whereby online participants can respond to at least one question or topic or the like nominated by the announcer and announced on-air/via the website.
["Pressing poll button 246 results in a small window 500 appearing with a text box (FIG. 5a) to type in a question and send it to the participants. Pressing poll button 505 on polling window 500 causes the polling question to be sent to all participants. When the presenter clicks on poll button 505, a small polled window 510 appears on the participants' screens and the participants are given the option to answer by pressing any one of the buttons available in the window (i.e., "Yes" 515, "No" 520, and "Not Sure" 525) (FIG. 5b). These labels can be changed. The presenter may then view the list of polled questions (FIG. 5c) and a graphical representation of the polling results for each question (FIG. 5d). ", ¶89]

Regarding claim 15, Ghani does not teach wherein a second feedback tool is an interaction tool that allows online participants to vote for a topic currently playing on-air. Rapaport teaches a system of analysis and monitoring of trends in topical chat discussion web conferences .Rappaport teaches wherein a second feedback tool is an interaction tool that allows online participants to vote for a topic currently playing on-air. Rapaport teaches a system of analysis and monitoring of trends in topical chat discussion web conferences
["In one embodiment, the halo of each user is also made an automated function of the specific region of topic space he or she is determined to be skimming through. If that person has very good reputation in that specific region of topic space (as determined for example by votes of others and/or by other credibility determinations), then his/her halo may automatically grow in intensity and/or extent and direction of reach (e.g., per larger halo 132h' of FIG. 1F as compared to smaller halo 132h). On the other hand, if the same user enters into a region of topic space where he or she is not regarded as an expert, or as one of high reputation and/or as a Tipping Point Person (TPP), then that same user's variable halo (e.g., smaller halo 132h) may shrink in intensity and/or extent of reach. ", ¶357]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Ghani with the topical analysis and tracking of chat discussions as taught by Rapaport . The reason for this modification would be to track the trends in chat discussions to make topic recommendations(¶146).

Rapaport teaches a system of analysis and monitoring of trends in topical chat discussion web conferences .Rappaport teaches wherein information obtained from the feedback tool(s) is used to compile charts, report and other information to indicate user interest.
["A yet more sophisticated heat metric algorithm in accordance with the present disclosure factors in the emotional heats cast by the respective participants towards the idea of remaining anchored on the current main topic(s) 113x0 as opposed to expanding outwardly towards or shifting (deviating) the room Notes Exchange session towards the peripheral topics 113x1, 113x2, etc. Such emotional heat factors may be weighted by the influence masses assigned to the respective players. The format picker tool 113xto may be used to select one algorithm or the other as well as to select a desired method for graphically representing the metrics (e.g., bar graph, pie chart, and so on). ", ¶419]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Ghani with the graphical display of topical analysis and tracking of chat discussions as taught by Rapaport . The reason for this modification would be to provide metric visually to track the trends in chat discussions to make topic recommendations(¶146).
Regarding claim 20, Ghani teaches a method of interactive broadcast management using an interactive broadcast management system including; a. an online interactive interface accessible by at least one user and a plurality of online participants; 
["The present invention provides a computer-based system for facilitating collaborative interactions via the Internet or an intranet. In particular, the present invention provides a presenter/participant interactive computer based educational and meeting system, coupled with the ability for direct consumer marketing. Using multiple computers the system allows a multiplicity of individuals to mimic a live classroom or meeting setting by providing various parallel features such as real time audio and visual capabilities, hand raising features, whispering features, attendance tracking, participant polling, hand-off capabilities, an interactive whiteboard, and a variety of other information and content sharing capabilities, all without downloading any software.;", ¶5]

b. a server having the necessary applications and databases for operating the system; 
["Server 140 is constructed of a variety of different applications including conversion engine 145 (developed in VC++), whiteboard application 150 (developed in Java), core engine 175 (developed in Java), audio/video media engine 170 (developed ATL in VC++), back-end application 185 (developed in JSP), and administrative application 190 (developed in JSP). Additionally, server 140 includes several different standard server technologies: web server 155 (which can be any commercially available web server application that provides web publishing functionality such as Java web server from Sun Microsystems or Apache-Tomcat servers), mail server 160 (which can be any commercially available mail server that provides SMTP mail functionality such as Internet Information Server from Microsoft), database 165 (which can be any specially configured commercial database product such as MS-SQL from Microsoft), and media server 195 (which can be any commercially available media server application that provides audio/video streaming functionality such as Media Streaming Server from Microsoft). ", ¶36]

c. at least one communication means being selectively connected between said user(s) and a selected one of said online participants(s); 
["In order to control the collaboration process, all communications between presenter computer 100 and participant computers 120 are passed through and controlled by server 140. There are no direct communications between presenter computer 100 and participant computers 120. While only a single presenter computer 100 relative to multiple participant computers 120 is depicted in FIG. 1 to represent a single collaboration session, server 140 might be coupled to multiple presenter computers 100 since event server 140 can simultaneously process multiple collaboration sessions.  ", ¶71]

d. at least one interactive tool for assessing the online participant to be selected for engaging by said user(s); 
[" I On control A console 200a below hand-raised box 204, authorize and unauthorized buttons 216 and 218, respectively, are provided. Authorize button 216 allows a presenter to select one of the hand-raised persons to authorize him or her for speaking and using whiteboard 400. The name should be first selected from hand-raised box 204 before authorizing the participant. The name of the authorized participant appears in authorized box 208. ", ¶63]

e. at least one feedback tool accessible by the at least one user for monitoring online participants interest of the plurality of online participants(visually display messages sent between participants, ¶70); 
["["In order to track the sender of a whisper message, message sent by different participants are marked in different colors with the color corresponding to the color associated with the sender in audience box 202. This reminds the presenter and participants of a particular whispering person by identification with color. It should be noted that any user could whisper to any other user. ", ¶70]

 f. and at least one selection tool whereby the interactive broadcast management system provides an online control panel for managing and automating online participants interaction/relationships with a broadcaster and/or broadcasting channel(Fig.2 ¶89-93).
["Referring now to FIG. 2, the system's primary graphical user interface (GUI) for the presenter, presenter window 200, is shown. The presenter is the individual(s) who leads a meeting, instructs, or teaches a program for students or participants. Presenter window 200 is spatially divided into three console areas: control A console 200a, control B console 200b, and master communication console 200c. In general terms, control A console 200a contains controls for selecting and deselecting participants and files sent to those participants. Control B console 200b contains advertisement information and speech (Voice) controls. Master communication console 200c contains controls for the transmission and receipt of collaboration information between the presenter and participants. ", ¶58]

wherein the system is linked to at least one other broadcast station in a networked environment in a manner designed to integrate users and online participants via online and standard communication methods 
["Participants are able to use live audio streaming in a variety of ways to more easily accommodate the equipment at their disposal. The functionality of the present invention enables voice over internet protocol (VOIP) to allow users to speak directly from one computer to another over the Internet. This allows voice communication even if the user has only one phone line. VoIP does require, however, that the user have a sound card, microphone and speakers. For users without a microphone and speakers, the system also has enabled audio functionality via telephone. This allows participants to speak through a standard telephone. Audio streaming operates from pc to pc and telephone to pc. ¶45]

and wherein the method allows interactive broadcast management to provide an online control panel for managing and automating online participants interaction/relationships with the broadcaster and/or the broadcasting channel channel(Fig.2 ¶89-93).
["Referring now to FIG. 2, the system's primary graphical user interface (GUI) for the presenter, presenter window 200, is shown. The presenter is the individual(s) who leads a meeting, instructs, or teaches a program for students or participants. Presenter window 200 is spatially divided into three console areas: control A console 200a, control B console 200b, and master communication console 200c. In general terms, control A console 200a contains controls for selecting and deselecting participants and files sent to those participants. Control B console 200b contains advertisement information and speech (Voice) controls. Master communication console 200c contains controls for the transmission and receipt of collaboration information between the presenter and participants. ", ¶58]

Ghani does teaches broadcast presentation regarding particular topic but does not teach  including the automatic undertaking of a number of reviews and then automatically acting on those reviews to alter how the system then proceeds wherein the reviews include any one or more of: g. the number of people joining a sub chat room; h. the amount of interaction of those people; and i. the range of opinions of those people; and as a result of one or more of those reviews an automatic change in: i. the size of the chat room; ii. ranking of people in that chat room iii. the number of people to be selected from each chat room to form a pool of engaging participants. Rapaport teaches a system of analysis and monitoring of trends in topical chat discussion web conferences .Rappaport teaches including the automatic undertaking of a number of reviews and then automatically acting on those reviews to alter how the system then proceeds wherein the reviews include any one or more of: g. the number of people joining a sub chat room; h. the amount of interaction of those people; and i. the range of opinions of those people(based on the number of higher influence users participation(i.e. toucher of a topic)  in chat discussion enhance/increase the weight of that user, ¶143)  
and as a result of one or more of those reviews an automatic change in: i. the size of the chat room; ii. ranking of people in that chat room iii. the number of people to be selected from each chat room to form a pool of engaging participants(based on the number of higher influence users participation(i.e. toucher of a topic)  in chat discussion enhance/increase the weight of that user, ¶143). 

[" Basically, there are at least two kinds of `touching`, direct and indirect. When a STAN.sub.--3 user "touches" a node or subregion (e.g., a topic node (TN) or a topic region (TSR)) of a given, system-supported "space", that `touching` can add to a heat count associated with the node or subregion. The amount of "heat", its polarity (positive or negative), its decay rate and so on may depend on who the toucher(s) is/are, how many touchers there are, and on the intensity with which each toucher virtually "touches" that node or subregion (directly or indirectly). In one embodiment, when a node is simultaneously `touched` by many highly ranked users all at once (e.g., users of relatively high reputation and/or of relatively high credentials and/or of relatively high influencing capabilities), it becomes very "hot" as a result of enhanced heat weights given to such highly ranked users. ", ¶143]


It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Ghani with the topical analysis and tracking of chat discussions as taught by Rapaport . The reason for this modification would be to track the trends in chat discussions to make topic recommendations(¶146).
Regarding claim 21, Rapaport teaches  wherein the method includes an automatic dynamic management of groups of online participants to form or reform chat rooms in real time based on any one or more of: a. the input rate of participants observed by detecting inputting typing character rate of participants; b. the amount of interaction of the participants such that they are deemed active; and c. the speed of reading rate by participant of comments of other participants observed by detecting scrolling by the reading participant(based on the level of  interaction of users as participation in a discussion changes  automatic spawning of new topic nodes merging chat 2 sessions into one or splitting of a chat room into two or more are performed  ¶s329,330)
 and as a result of one or more of those reviews an automatic change in: i. the interaction rate of participants in a chat room to maintain active participants; ii. the size of the chat room; iii. the matching of participants by matching reading rate of participants to input rate of participants; iv. the expansion, contraction or merger of participants or content in chat rooms(based on the level of  interaction of users as participation in a discussion changes  automatic spawning of new topic nodes merging chat 2 sessions into one or splitting of a chat room into two or more are performed  ¶s329,330). 
["system 410 automatically suggests to members of a chat room that they drift themselves apart (as a cleaved or drifting chat room) to take up a new tethering position in topic space when a majority of the chat room members refocus themselves (digress themselves) towards a modified topic that rightfully belongs in a different place in topic space than where their chat room currently resides (where the topic node(s) to which their chat room currently tethers, resides). (For more on user digression, see also FIG. 1L and description thereof below.) Assume for example here that the members of an ongoing chat or other forum participation session first indicated via their CFi's that they are interested in primate anatomy and thus they were invited into a chat room tethered to a general, primate anatomy topic node. However, 80% of the same users soon thereafter generated new CFi's indicating they are currently interested in the more specific topic of chimpanzee grooming behavior. In one variation of this hypothetical scenario, there already exits such a specific topic node (chimpanzee grooming behavior) in the system 410. In another variation of this hypothetical scenario, the node (chimpanzee grooming behavior) does not yet exist and the system 410 automatically offers to the 80% portion of the users that such a new node can be auto-generated for them and then the system 410 automatically suggests they agree to drift their part of the chat to the new topic node and continued chat session automatically spawned for. (In so far as the remaining 20% users of the original room are concerned, the cleaving away 80% are reported as having left the original room. See also FIG. 1L and description thereof as provided below.) ", ¶329]
["Such adaptive changes in topic space, including creation of new topic nodes and ever changing population concentrations (clusterings, see FIG. 4E) of forum participants at different topic nodes/subregions and drifting of chat rooms to new anchoring spots, or mergers or bifurcations of chat or other forum participation sessions, or mergers or bifurcations of topic nodes, all can be tracked to thereby generate velocity of change indication signals which indicate what is becoming more heated and what is cooling down within different regions of topic space. ", ¶330]



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ghani/Rappaport as applied to claim 1 above, and further in view of Huggins et al US 2004/0225728.
Regarding claim 8, Ghani does not teach wherein the topic allocation tool is programmed to send an automated message back to the online participants to provide confirmation that the request has been received by the broadcaster. Huggins teaches a system for live webcast. Huggins teaches wherein the topic allocation tool is programmed to send an automated message back to the online participants to provide confirmation that the request has been received by the broadcaster.
["FIG. 38 depicts a method for publishing questions. Oftentimes, during a presentation a template may be provided that permits the submission of questions by a viewer. The method 530 begins with a consumer entering a question through a template. The question may then be posted to the management node as seen in a block 534. The questions are then persisted to a data store as seen in a block 538 and the consumer is sent a confirmation that the question was received as seen in a block 536. ", ¶124]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Ghani with sending a confirmation that a question was received as taught by Huggins. The reason for this modification would be to verify that a message sent was received and not lost in transit across a network.


Applicant Remarks

Claims 2-3 and 17-19 have been cancelled therefore rejections made with respect to such claims are withdrawn. Correction of dependency of claim 8 has been acknowledged the objection withdrawn.
Applicant argues that the system of Ghani is not an open platform thus rendering the system of Ghani inoperable because the system of Ghani limits which user can use the platform. The applicant further argues that the system of Ghani does not allow a broadcaster to “ jump around”. The applicant further argues that the system of Ghani does not force the broadcaster to create of facilitate the discussion. The applicant also argues that the invention has a feature that allows broadcaster to control who is in a group. Such arguments in summary, allege deficiencies of the cited prior art for which there are no corresponding limitations in the claim. Such arguments are spurious arguments attacking the prior art rather than a valid rebuttal of the reasons why cited art does not teach the limitations of the claim. Thus such arguments provide no support persuasive to the examiner that the cited art does not provide a prima facie case of obviousness in rejection of such claims.
The applicant further defines the term broadcaster/ broadcasting and states that the system of Ghani can not be attributed to a broadcasting system. The examiner disagrees, the system of Ghani regards a system for collaboration where a live presenter broadcasts audio and (see ¶130-133) to recipients in for example an embodiment such as  a teacher teaching a plurality of students(see ¶58). The examiner contends that such a system reasonable corresponds to the broadcasting system as claimed.
With respect to arguments regarding claim 6 the applicant states that the combination of Ghani/Rappaport fail to discs a system that combines users into chats…. Includes restrictions base on geographic location. The examiner contends that claim 6 recites no language with respect to grouping of user or geographical location, thus such arguments are moot.
With respect to claim 11 and 12 the applicant again alleges deficiencies for limitations that are not recited in the claim. Claims 11 and 12 do no recite limitation with respect to limiting a role or activities of a broadcaster. Thus such arguments are moot.
The applicant argues with respect to claim 8 that the alleged deficiencies of Ghani are applicable to claim 8. As discussed above the applicant’s arguments are made in respect to alleged deficiencies that are not recited nor required by the claims. Thus such arguments are not persuasive to the examiner that an error in the prima facie case of obviousness has been made.  Thus the examiner maintains the rejections as presented above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456